Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in ¶19, “[0001]” appears extraneous.  
Allowable Subject Matter
Claims 21-39 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 21, 38 and 39, as highlighted in fig. 3 of the Drawings.  
The most pertinent discovered prior art appears to be Device Placement Optimization with Reinforcement Learning to Mirhoseini et al. (cited in IDS, hereinafter Mirhoseini) and Resource Management with Deep Reinforcement Learning to Mao et al. (cited in IDS, hereinafter Mao).
Mirhoseini discloses a method (figs. 1 and 2) comprising: receiving data specifying machine learning operations (fig. 2 and section 3.2, encoder RNN takes in operations of input graph) that are to be distributed across a plurality of hardware devices for processing (Abstract, we propose a method which learns to optimize device placement for TensorFlow computational graphs; fig. 4, operations distributed across multiple processing devices); and determining a placement that assigns each of the operations specified by the received data to a respective device from the plurality of fig. 2 and section 3.2, input graph operations will be distributed across multiple hardware devices, e.g., Device for op1, Device for op2, Device for Opp100, etc.), comprising: generating, from the data specifying the operations, a respective operation embedding for each of the plurality of operations (fig. 2, embedding; section 3.2, the embedding of each operation is concatenation of its type, its output shape and its adjacency information); grouping the operations into a plurality of operation groups (section 3.3, co-locating operations where heuristics are used to create co-location groups), comprising processing each of the respective operation embeddings using heuristics (section 3.3, several heuristics are used to create co-location groups for each operation), wherein the heuristics are configured to, for each of the operations, process the operation embedding for the operation in accordance with grouping heuristics (section 3.3, one applicable heuristic is merge ability, e.g., if output of an operation X is consumed only by another operation Y, then operations X and Y are co-located/grouped; section 3.3, another applicable heuristic is grouping by type of layer, e.g., convolutions and pooling layers) to generate a grouper output that assigns the operation to an operation group from the plurality of operation groups (section 3.2, collocate_with feature of TensorFlow used to put heuristically grouped operations on the same device); and assigning each of the operation groups to a respective device from the plurality of hardware devices (fig. 2 and fig. 4, operations assigned to plurality of processors; section 4, applying proposed method to assign computations to devices).
While Mirhoseini does not disclose expressly using a grouper neural network having a plurality of grouper parameters for grouping operations into a plurality of groups, Mirhoseini does disclose using encoder and decoder recurrent neural networks (fig. 2 and section 3.2).  Mao discloses use of a neural network to perform schedule operations across multiple computing resources (see Abstract and fig. 2).  Mao specifically teaches the benefits of using a neural network to replace use of heuristics in computing resource management (Abstract, DeepRM performs comparably to state-of-the-art heuristics, adapts to different conditions, converges, quickly and learns strategies that are sensible in hindsight; Section 1. Introduction, scale and complexity of resource management problems make using heuristics more difficult than if using neural network reinforcement learning), thus it would have been obvious to a person of ordinary skill in the art to use a grouper neural network instead of the heuristics-based approach for grouping operations in Mirhoseini.
However, neither Mirhoseini or Mao discloses use of a second placer neural network jointly trained with the grouper neural network in the manner claimed, particularly using a reinforcement learning technique to adjust grouper and placer parameter values.
Conclusion
This application is in condition for allowance except for the following formal matters: objection to specification.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125